Matter of Randles v State of New York Unified Ct. Sys. (2015 NY Slip Op 04050)





Matter of Randles v State of New York Unified Ct. Sys.


2015 NY Slip Op 04050


Decided on May 12, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 12, 2015

Friedman, J.P., Moskowitz, DeGrasse, Kapnick, JJ.


15069 101066/13

[*1] In re Deirdre Randles, Petitioner-Appellant,
vState of New York Unified Court System, Respondent-Respondent.


Fulbright & Jaworski LLP, New York (Douglas P. Catalano of counsel), for appellant.
John W. McConnell, New York, for respondent.

Order and judgment (one paper), Supreme Court, New York County (Doris Ling-Cohan, J.), entered March 11, 2014, which granted respondent's motion to dismiss the proceeding, denied the petition seeking to annul respondent's determination dated March 7, 2011, which terminated petitioner's employment as a Principal Court Reporter, and dismissed the proceeding brought pursuant to CPLR article 78, unanimously affirmed, without costs.
Supreme Court correctly dismissed the proceeding as time-barred. Petitioner failed to commence this proceeding within four months of receiving notice of respondent's determination (CPLR § 217[1]; Matter of Vadell v City of New York Health & Hosps. Corp., 233 AD2d 224, 225 [1st Dept 1996]). The tolling provision set forth in CPLR § 204(b) does not avail petitioner, since she did not make her demand for arbitration until after the expiration of the four-month statute of limitations (cf. Joseph Francese, Inc. v Enlarged City School Dist. of Troy, 95 NY2d 59, 61-62 [2000] [toll applied where the plaintiff served a demand for arbitration within the applicable statute of limitations]).
We find no basis for applying the doctrine of equitable estoppel to toll the period between petitioner's termination and her demand for arbitration. The record shows that, before the expiration of the statute of limitations, petitioner knew or should have known of the proper mechanisms to challenge respondent's determination (see Zumpano v Quinn, 6 NY3d 666, 674 [2006] [equitable estoppel did not apply where the plaintiff had sufficient knowledge to bring a timely action]).
We have considered petitioner's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 12, 2015
CLERK